DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/30/2020, 05/14/2020 and 11/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham (US 2018/0083898 A1) in view of McKenzie et al. (US 2017/0206697 A1).
7.	With reference to claim 1, Pham teaches A sticker presentation method (“a computer-implemented method to provide message suggestions in a messaging application includes detecting a first message sent by a first user device to a second user device over a communication network, programmatically analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device.” [0004]) Pham also teaches performed by a first terminal having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, (“a system to provide message suggestions in a messaging application includes a memory and at least one processor configured to access the memory and configured to perform operations. The operations include receiving, at a second user device, a first message sent by a first user device over a communication network, and obtaining a suggested response associated with the first message, where the suggested response is based on a semantic concept determined by programmatically analyzing the first message. The operations include identifying one or more message stickers based at least in part on detecting, by the first terminal, that a predefined quantity of a target sticker comprised in a sent target message of an instant messaging application satisfies an presentation condition; (“"Stickers" or "message stickers" offer users of messaging applications an intuitive visual mechanism to interact with other users. Stickers include visual content displayed by a device, e.g., image pixel content, animations, video, and may include other types of content, e.g., text, audio data, etc. For example, stickers may be based on one or more characters and can use the characters to express a variety of emotions. Stickers may also be based on themes, such as a movie theme (e.g., "Sky and Stars" movie stickers), a cartoon character, a genre (e.g., food, drink, dance, etc.), a message ("call me"), and so on.”[0035] “In some implementations, e.g., with respect to FIG. 2, the server interface 210 forwards a copy of the message sticker to the sticker suggestion module 212. In some examples of such implementations, after detecting that the received message is or includes a message sticker, the sticker suggestion module 212 extracts the sticker ID, sticker set ID, and version information from the message sticker. In some implementations, these three parameters uniquely define the message sticker.” [0090] “In block 314, one or more suggested responses are determined or generated based on the descriptors of the message sticker. The suggested responses can be text responses, or in some implementations, can be (or include) other forms of media content (e.g., audio, image, video, etc.). In some implementations, suggested responses are generated based on semantic concepts, e.g., by using stored determining, by the first terminal, a target presentation effect matching the target sticker after obtaining a message sending instruction, the target presentation effect indicating a presentation manner of at least one sticker element of the target sticker; (“a message sticker is received, which has been sent from a first user of a first device to a second user of a second device, e.g., over a communication network. In various implementations, the message sticker may be an image, e.g., a static image (e.g., a photograph, an emoji, or other image), a cinemagraph or animated image (e.g., an image that includes motion, a sticker that includes animation and audio, etc.), a video, audio data for an audio message, etc.” performing, by the first terminal, presentation on at least one sticker element of the target sticker in a message presentation interface of the instant messaging application according to the target presentation effect, content of the at least one sticker element being consistent with the target sticker. (“instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device to display the suggested responses. Some implementations or cases may have multiple recipients of the message sticker and the suggested responses. The provided suggested responses can be displayed and/or otherwise output by the second user device (e.g., audio output). In some implementations, the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are provided to the second user. For example, in some implementations the suggested responses are ranked based on a closeness of match of the descriptors to data entities (e.g., predefined messages) used to determine the suggested responses.” [0100-0101])
Pham does not explicitly teach animation presentation.  This is what McKenzie teaches (“The sticker animator 338 may animate the selected image according to the energy levels of the audio input. The animation may occur concurrently the receiving of the audio input in such a way as to appear, to a human operator, that the image is moving in conjunction with the audio input. For example, the sticker animator 338 may map each animation frame in the set of animation frames to a different one of the sub-ranges. For a determined sub-range of the present audio input, the sticker animator 338 may select the animation frame that is mapped to the determined sub-range for output. The GUI generator 332 may present, at each periodic interval, the selected animated image in a sequence of selected animation frames concurrently with output of the present audio input. In some embodiments, the sticker animator 338 may be able to 
8.	With reference to claim 4, Pham teaches the at least one sticker element comprises a sticker element whose size is fixed, and the performing, by the first terminal, presentation on at least one sticker element of the target sticker on a message presentation interface according to the target presentation effect (“Some implementations can perform validation and testing of message stickers, e.g., to validate the fidelity of the sticker messages and references to the data stored in the sticker data module. Tests can be performed, e.g., on changes to a message sticker directory or other data collection. For example, it can be checked that the current version data references an existing sticker set metadata file, that the global metadata file references sticker set versions that exist, that a downloadable sticker set includes a thumbnail image for each message sticker in the set, that the message sticker image data is appropriately sized (e.g., low resolution or high resolution according to predefined sizes), etc.” [0177] “instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device to display the suggested responses. Some implementations or cases may have multiple recipients of the message sticker and the suggested responses. The provided suggested responses can be displayed and/or otherwise output by the second user device (e.g., presenting, by the first terminal, the sticker element in the message presentation interface according to a second presentation manner of the at least one sticker element indicated by the target presentation effect (“a message sticker include image data (e.g., pixel data) indicating the visual display appearance of the message sticker. A message sticker can also be associated with sticker information, e.g., metadata. For example, a message sticker can be included in a group of related message stickers, e.g., a "sticker set." A message sticker can be associated with metadata such as a sticker identification (ID) that identifies the sticker, and a sticker set ID that identifies the sticker set to which the sticker belongs. A message sticker can be associated with metadata including one or more thumbnail versions of the sticker, e.g., lower resolution or smaller versions of the image data. A message sticker can be associated with a metadata including descriptors, such as a description (e.g., a text description) related to the sticker and/or one or more keywords related to the sticker, as described in examples below. In some implementations, message stickers and sticker sets are defined, created, and/or provided by one or more providers that can maintain the stickers in a standardized format, e.g., maintain the sticker image data and metadata.” [0036]) Pham further teaches canceling, by the first terminal, presentation of the magnified sticker element after second preset duration after the magnification starts. (“In some implementations, stickers when received in a messaging application may be displayed in a larger size (e.g., full-screen, or a large portion of a user interface of the messaging application) and may collapse to a smaller size, e.g., after a particular amount of time has elapsed since reception of the sticker.” [0035])
Pham does not explicitly teach animation presentation, magnifying the sticker element according to a preset speed until the magnified sticker element has a size of the message presentation interface; These are what McKenzie teaches. McKenzie teaches animation presentation (“The sticker animator 338 may animate the selected image according to the energy levels of the audio input. The animation may occur concurrently the receiving of the audio input in such a way as to appear, to a human operator, that the image is moving in conjunction with the audio input. For example, the sticker animator 338 may map each animation frame in the set of animation frames to a different one of the sub-ranges. For a determined sub-range of the present audio input, the sticker animator 338 may select the animation frame that is mapped to the determined sub-range for output. The GUI generator 332 may present, at each periodic interval, the selected animated image in a sequence of selected animation frames concurrently with output of the present audio input. In some embodiments, the sticker animator 338 may be able to apply post-animation effects such as sound or voice distortion, background music, or other alterations to the audio input. Alternatively, or in addition, the post-animation effects may be provided by a remote server, such as server 220.” [0063]) McKenzie also teaches magnifying the sticker element according to a preset speed until the magnified sticker element has a size of the message presentation interface; (“When the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate, the mouth size of the image appears to the human operator to open larger or smaller in conjunction with a change in the loudness of the audio input.” [0093] “The GUI generator 332 may update a UI view to show the selected sticker image, for example, in a larger size and/or in a separate section of the display component.” [0098]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKenzie into Pham, in order to animate stickers with sound while the sound is being received.
9.	With reference to claim 5, Pham does not explicitly teach adjusting, by the first terminal, transparency of the sticker element in a process of magnifying the sticker element in the message presentation interface. This is what McKenzie teaches. (“The animation servers 432 may present a representative image for a sticker set in an interface of a message application component to allow an operator to select a sticker set for animation.” [0069] “the animation servers 432 may provide enhancements to an animated sticker. For example, the animation servers 432 may modify an animated sticker with audio distortion effects and/or with image distortion effects. An audio distortion effect may include, for example, changing the pitch or frequency of the audio data, adding sound effects or music, or any other change to the audio portion of an animated sticker. Image distortion effects may include, for example, changing colors or apparent lighting, adding a flashing or strobe effect, and so forth.” [0071] “When the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate, the mouth size of the image appears to the human operator to open larger or smaller in 
10.	With reference to claim 7, Pham teaches determining, by the first terminal when a quantity of target stickers continuously appearing in the target message is not less than a preset threshold, that a condition for performing presentation on the target sticker is satisfied; (“the suggested responses determined in block 314 are ranked, and a particular number of the top-ranked suggested responses are provided to the second user. For example, in some implementations the suggested responses are ranked based on a closeness of match of the descriptors to data entities (e.g., predefined messages) used to determine the suggested responses.” [0101] “the matches are correspondences that include approximate or inexact matches. For example, if there is a threshold percentage of matching letters, if there is a similarity score or confidence score over a threshold in a matching process, past tense and plural forms of words can be ignored, etc.” [0160] “if user consent has been obtained, the bot may depend on analysis and understanding of the conversation on a continual basis or at discrete points of time. The analysis of the conversation may be used to understand specific user needs and to identify when assistance should be suggested by a bot. As one example, a bot may search for some information and suggest the answer if it is determined that a user needs information (e.g., based on the user asking a question to another user, based on multiple users indicating they don't have some information).” [0213] “In block 314, one or more suggested responses are determined or generated obtaining, by the first terminal, a target sticker type to which the target sticker belongs; and querying, by the first terminal, a correspondence between a preset sticker type and a presentation effect and obtaining a presentation effect matching the target sticker type, to obtain the target presentation effect. (“One or more keywords can also be associated with a message sticker. Similarly to descriptions, keywords can be considered semantic concepts that describe one or more aspects of the visual appearance of the message sticker, e.g., a type or category of the subject of the message sticker, an action, mood, emotion, etc. related to the subject of the message sticker, etc. In some implementations, keywords are used to group, classify, or 
Pham does not explicitly teach animation presentation.  This is what McKenzie teaches (“The sticker animator 338 may animate the selected image according to the energy levels of the audio input. The animation may occur concurrently the receiving of the audio input in such a way as to appear, to a human operator, that the image is 
11.	Claim 8 is similar in scope to claim 1, and thus is rejected under similar rationale. Pham additionally teaches A first terminal comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform a plurality of operations (“Client device 115 may be a computing device that includes a memory and a hardware processor, for example, a camera, a laptop computer, a tablet computer, a mobile telephone, a wearable device, a mobile email device, a portable game player, a portable music player, a reader device, head mounted display or other electronic device capable of wirelessly accessing network 140.” [0046] “a system to provide message suggestions in a messaging 
12.	Claim 15 is similar in scope to claim 1, and thus is rejected under similar rationale. Pham additionally teaches  A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a first terminal having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the first terminal to perform a plurality of operations (“Methods described herein can be implemented by computer program instructions or code, which can be executed on a computer. For example, the code can be implemented by one or more digital processors (e.g., microprocessors or other processing circuitry) and can be stored on a computer program product including a non-transitory computer readable medium (e.g., storage medium), such as a magnetic, optical, electromagnetic, or semiconductor storage medium, including semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory 
13.	Claims 11 and 18 are similar in scope to claim 4, and they are rejected under similar rationale.
14.	Claim 12 is similar in scope to claim 5, and thus is rejected under similar rationale.
15.	Claims 14 and 20 are similar in scope to claim 7, and they are rejected under similar rationale.
16.	Claims 2, 3, 6, 9, 10, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham (US 2018/0083898 A1) and McKenzie et al. (US 2017/0206697 A1), as applied to claims 1, 8 and 15 above, and further in view of Sarma et al. (US 207/0359701 A1).
17.	With reference to claim 2, Pham teaches the performing, by the first terminal, presentation on at least one sticker element of the target sticker on a message presentation interface according to the target presentation effect (“instructions are transmitted with the suggested responses to the second user device 208 that cause the controlling, by the first terminal according to a first presentation manner of the at least one sticker element indicated by the target presentation effect, (“The descriptors (e.g., description and keywords) of the received message sticker can be used as semantic concepts, and/or concepts can be obtained from the descriptors, to determine such responses. For example, words in the description can be provided as individual concepts, and each keyword can be considered an individual concept, used to determine suggested responses using defined relationships. In some examples, a string that includes the words of the description and/or keywords can be searched for matches in a list of predefined messages that are associated with predefined responses, and the messages that best match the string (e.g., have the greatest number of matching letters, have the highest similarity score in a matching process, etc.) are selected to determine the associated suggested responses. In some implementations of block 314, e.g., with respect to FIG. 2, the sticker suggestion module 212 can send the descriptors to the response suggestion generator 216. The suggestion generator 216 can consult 
Pham does not explicitly teach the at least one sticker element comprises a plurality of sticker elements whose sizes are random, animation presentation, each sticker element in the at least one sticker element to move from a preset start location of the message presentation interface toward a preset finish location according to a preset moving track; and canceling, by the first terminal, presentation of each sticker element after first preset duration after the movement starts.  These are what McKenzie teaches. McKenzie teaches the at least one sticker element comprises a plurality of sticker elements whose sizes are random, (“Each image may differ in some respect from the other images in the set. For example, in the set of animation frames 500, the images differ in a size of a mouth opening. Images in a set of animation frames may vary in other ways, for example, and without limitation, in a position within a frame border, in eye size opening, in facial expression, or any other variations that create animation when presented at a frame rate. Images in a set of animation frames may vary in multiple ways simultaneously, for  McKenzie also teaches animation presentation (“The sticker animator 338 may animate the selected image according to the energy levels of the audio input. The animation may occur concurrently the receiving of the audio input in such a way as to appear, to a human operator, that the image is moving in conjunction with the audio input. For example, the sticker animator 338 may map each animation frame in the set of animation frames to a different one of the sub-ranges. For a determined sub-range of the present audio input, the sticker animator 338 may select the animation frame that is mapped to the determined sub-range for output. The GUI generator 332 may present, at each periodic interval, the selected animated image in a sequence of selected animation frames concurrently with output of the present audio input. In some embodiments, the sticker animator 338 may be able to apply post-animation effects such as sound or voice distortion, background music, or other alterations to the audio input. Alternatively, or in addition, the post-animation effects may be provided by a remote server, such as server 220.” [0063]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKenzie into Pham, in order to animate stickers with sound while the sound is being received.
The combination of Pham and McKenzie does not explicitly teach each sticker element in the at least one sticker element to move from a preset start location of the message presentation interface toward a preset finish location according to a preset moving track; and canceling, by the first terminal, presentation of each sticker element after first preset duration after the movement starts.  This is what 
18.	With reference to claim 3, Pham does not explicitly teach adjusting, by the first terminal, transparency and a size of each sticker element in a process of moving the sticker element in the message presentation interface. This is what McKenzie teaches. (“The animation servers 432 may present a representative image for a sticker set in an interface of a message application component to allow an operator to select a sticker set for animation.” [0069] “the animation servers 432 may provide enhancements to an animated sticker. For example, the animation servers 432 may modify an animated sticker with audio distortion effects and/or with image distortion effects. An audio distortion effect may include, for example, changing the pitch or frequency of the audio data, adding sound effects or music, or any other change to the audio portion of an animated sticker. Image distortion effects may include, for example, changing colors or apparent lighting, adding a flashing or strobe effect, and so forth.” [0071] “When the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate, the mouth size of the image appears to the human operator to open larger or smaller in conjunction with a change in the loudness of the audio input.” [0093]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
19.	With reference to claim 6, Pham teaches the message presentation interface comprises a visual rendering layer; (“nodes of a first layer (e.g., input layer) may receive data as input data 1232 or application data 1210. Such data can include, for example, one or more pixels per node, e.g., when the trained model is used for image analysis. Subsequent intermediate layers may receive, as input, output of nodes of a previous layer per the connectivity specified in the model form or structure. These layers may also be referred to as hidden layers. A final layer (e.g., output layer) produces an output of the machine-learning application.” [0239] “"Stickers" or "message stickers" offer users of messaging applications an intuitive visual mechanism to interact with other users. Stickers include visual content displayed by a device, e.g., image pixel content, animations, video, and may include other types of content, e.g., text, audio data, etc. For example, stickers may be based on one or more characters and can use the characters to express a variety of emotions. Stickers may also be based on themes, such as a movie theme (e.g., "Sky and Stars" movie stickers), a cartoon character, a genre (e.g., food, drink, dance, etc.), a message ("call me"), and so on.” [0035]) Pham also teaches the performing, by the first terminal, presentation on at least one sticker element of the target sticker on a message presentation interface according to the target presentation effect comprises: by the first terminal, at least one sticker element of the target sticker on the visual rendering layer according to the target presentation effect. (“instructions are transmitted with the suggested responses to the second user device 208 that cause the second user device 
animation presentation, and drawing, at least one sticker element of the target sticker. This is what McKenzie teaches. McKenzie teaches animation presentation, (“The sticker animator 338 may animate the selected image according to the energy levels of the audio input. The animation may occur concurrently the receiving of the audio input in such a way as to appear, to a human operator, that the image is moving in conjunction with the audio input. For example, the sticker animator 338 may map each animation frame in the set of animation frames to a different one of the sub-ranges. For a determined sub-range of the present audio input, the sticker animator 338 may select the animation frame that is mapped to the determined sub-range for output. The GUI generator 332 may present, at each periodic interval, the selected animated image in a sequence of selected animation frames concurrently with output of the present audio input. In some embodiments, the sticker animator 338 may be able to apply post-animation effects such as sound or voice distortion, background music, or other alterations to the audio input. Alternatively, or in addition, the post-animation effects may be provided by a remote server, such as server 220.” [0063]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKenzie into Pham, in order to animate stickers with sound while the sound is being received.
The combination of Pham and McKenzie does not explicitly teach drawing, at least one sticker element of the target sticker. This is what Sarma teaches (“The plug-in (or extension app) includes a drawing canvas 215 and various controls and options which can be selected by the user to draw or create images. Drawing controls 
20.	Claims 9 and 16 are similar in scope to claim 2, and they are rejected under similar rationale.
21.	Claims 10 and 17 are similar in scope to claim 3, and they are rejected under similar rationale.


Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619